FILED
                              NOT FOR PUBLICATION                           DEC 08 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 MELITON TIRADO-PINEDA,                           No. 07-70678

               Petitioner,                        Agency No. A091-610-188

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Meliton Tirado-Pineda, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) removal order. We have jurisdiction pursuant to



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

IH/Research
8 U.S.C. § 1252. We review de novo due process claims, Sanchez-Cruz v. INS,

255 F.3d 775, 779 (9th Cir. 2001), and we deny in part and dismiss in part the

petition for review.

        Tirado-Pineda’s contention that the IJ violated his due process rights by

refusing to continue his immigration proceedings fails because Tirado-Pineda did

not establish “good cause” for a continuance. See 8 C.F.R. § 1003.29; Lata v. INS,

204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error for a due process violation).

Tirado-Pineda also has not established that he was prejudiced by the denial of a

continuance because nothing in the record shows that he was eligible for a § 212(c)

waiver or any other relief from removal. See Vargas-Hernandez v. Gonzales, 497

F.3d 919, 926 (9th Cir. 2007).

        We lack jurisdiction to consider Tirado-Pineda’s remaining contentions

because he failed to properly exhaust them before the agency. See Barron v.

Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

        PETITION FOR REVIEW DENIED in part; DISMISSED in part.




IH/Research                                2                                    07-70678